Citation Nr: 9935365	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right distal fibula fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1969 to July 1971.

In an August 1996 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to a 
compensable rating for the residuals of right distal fibula 
fracture.

During the pendency of the appeal, the RO increased the 
disability rating for residuals of right distal fibula 
fracture from 0 to 10 percent effective May 31, 1996.

The RO denied service connection for a back injury in April 
1981.  In April 1997, the veteran again claimed service 
connection for his back injury.  In a May 1999 rating 
decision, the RO denied the claim.

The veteran has perfected an appeal of the August 1996 and 
May 1999 decisions, which appeal is now before the Board of 
Veterans' Appeals (Board).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The residuals of right distal fibula fracture are 
manifested by right tibial osteochondroma, tenderness at the 
right distal fibula and medial malleolus, and a slight 
decrease in range of motion of the right ankle due to pain.

3.  Entitlement to service connection for a back injury was 
denied by the RO in April 1981, and that decision became 
final.

4.  The evidence submitted subsequent to the April 1981 
decision is not so significant that it must be considered in 
order to fairly adjudicate the veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the residuals of right distal fibula fracture are 
not met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 
5262, 5271 (1999).

2.  The April 1981 rating decision in which service 
connection for a back injury was denied is final.  New and 
material evidence has not been submitted to reopen that 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §  
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Service medical records show that in July 1970 the veteran 
was hit by a truck and incurred a fracture of the right 
distal fibula and nondisplaced fracture of the malleolus, 
which were casted.

In the veteran's July 1980 claim of entitlement to service 
connection for a back injury, he complained of, inter alia, 
an "unstable low back" and herniated disc characterized by 
L4 and L5 disc protrusion.  Service medical records provide 
no evidence of back or spinal abnormality during service.  

In a February 1981 VA examination, the veteran indicated that 
approximately 18 months prior to the examination he had an 
onset of back pain that caused abnormal posture.  He was 
unable to stand up straight.  He also indicated that the back 
pain radiated to the right lower extremity.  This condition 
lasted for several weeks.  At the time of the examination, 
the veteran complained of back discomfort including lateral 
pain of the low back upon exertion and while sitting and 
recumbent.  The veteran claimed to have a disc herniation.  
The examining physician indicated that station, posture and 
gait were unremarkable.  There was no scoliotic posturing, no 
abnormal lordosis, and no flattening of the lumbosacral 
segment.  No asymmetry in tone or increase in tone of the 
lumbosacral muscles was noted.  No limitation of movement was 
noted.  Bilateral tenderness of the lumbosacral segment was 
possible.  The physician presented a diagnosis of lumbosacral 
root syndrome.  

He complained of occasional pain and swelling in the right 
ankle on a February 1981 VA examination, but the examination 
showed no abnormalities of the right ankle.  An X-ray study 
revealed extensive bony overgrowth on the lower leg and the 
examiner provided a diagnosis of residuals of leg fracture.

In an April 1981 rating decision, service connection was 
granted for the residuals of right distal fibula fracture and 
a noncompensable rating was assigned.  Service connection for 
a back condition was denied on the basis that no back injury 
was shown in service, and that current back problems were 
unrelated to the service connected right leg condition.  

A February 1981 VA radiology examination report associated 
with the claims folder in May 1981, reported normal back 
alignment with no displacement of or significant anomalies of 
the lumbosacral spine.  A somewhat straightened lumbar axis 
was observed.  Chronic disc degenerative disease between the 
L4 and L5 discs, evidenced by a narrowing of disc space was 
noted.  Moderate localized chronic degenerative 
spondylolisthesis, with the fifth lumbar over the fourth, 
with associated thinning of the cartilage and spurring 
between the third and fourth discs was observed.  
Degenerative compression of the upper lumbar bodies, 
associated with spondylolisthesis, was also noted.

In a May 1995 private orthopedic examination, the veteran 
complained that since June 1994 he experienced radiating pain 
in his low back, following an incident involving heavy 
lifting at his job.  His current complaints were chronic low 
back pain, radiating to the right groin area.  Moving the 
neck, lifting, prolonged sitting and bending caused increased 
pain.  The veteran indicated that he had sustained a low back 
lifting injury in February 1990 at work.  The physician 
observed normal gait, level shoulders, no kyphosis, 
scoliosis, or lordosis.  Lumbar muscle spasm, tenderness of 
the lower lumbar spine, and limitation of motion of the 
lumbar spine were noted.  A lumbar spine X-ray series 
revealed disc space collapse and spurring at L4-5 and L5-S1.  
A diagnosis of low back pain with right lower extremity 
radiation secondary to musculoligamentous strain/sprain and 
disc injury L4-5 and L5-S1 with confirmed disc herniations 
was provided, which the physician attributed to the June 1994 
lifting injury at work.

In a November 14, 1995 private orthopedic examination, the 
veteran complained of intermittent slight to moderate pain in 
the low back with heavy lifting and repeated bending and 
stooping.  The veteran also complained of radiation of pain 
to the left lower extremity.  The physician found normal 
gait, posture, spinal alignment, and no list, muscle spasm, 
evidence of scoliosis or pelvic tilt.  Shoulders and iliac 
crests were level.

Moderate tenderness over the left posterior superior iliac 
spine and left sciatic notch was noted.  No tenderness in the 
dorsal spine, lumbar paravertebral muscles or greater 
trochanter was found.

Limited range of motion of the lumbar spine was noted.  
Magnetic resonance imaging of the lumbar spine showed 
herniated discs at L5-S1 and L4-5.

The physician provided a diagnosis of left herniated nucleus 
pulposus of L4-5 and L5-S1 but did not address etiology. 

The veteran claimed that his back condition was worsening in 
April 1997 claim of entitlement to service connection for the 
back condition.  

He submitted a decision of the Social Security Administration 
(SSA) relating to a claim of disability for a back condition.  
The SSA determined that the veteran has been disabled by a 
lumbar impairment since January 1, 1996.  The decision did 
not address the etiology of the condition.

The report of a March 1999 VA contract examination shows that 
the veteran complained of increased pain with standing and 
walking, and chronic pain in the mid-distal malleolus.  He 
also complained of being unable to sit or stand for prolonged 
periods secondary to the pain.

Examination of the feet showed no abnormalities.  The 
physician indicated that the veteran did not have limited 
function of standing or walking.  

Examination of the right ankle and medial malleolus revealed 
tenderness at the distal fibula, range of motion from 15 
degrees of dorsiflexion to 30 degrees of plantar flexion, 
limited by pain; and a growth on the distal fibula.  Tibial 
osteochondroma was recorded.  No other abnormalities 
(including loose motion or malunion) of bones were noted.  
The physician did note that, with respect to the right ankle, 
fatigue, weakness and lack of endurance had no major 
functional impact.  

The examiner provided a diagnosis of status post fracture of 
the right leg.  The physician also indicated that the tibial 
osteochondroma was more likely than not related to the 
service connected fracture residuals.

The radiological examination of March 1999 revealed a 
pedunculated osteochondroma arising from the right distal 
tibia.  Distal tibial osteochondroma was diagnosed.  

March and April 1999 private physician statements provided a 
diagnosis of a distal tibial osteochondroma with bridging 
syndesmosis and recommended excision.
An October 1994 private radiology examination report found 
that skeletal alignment was normal throughout the lumbar 
region.  Abnormalities of the L4 and L5 discs were noted.  A 
diagnosis of severe degenerative disc disease with a left 
centrolateral protrusion of disc material causing 
displacement of the S1 nerve root was made.  The physician 
also noted severe degenerative disc disease of the L4 and L5 
discs.

In his substantive appeal dated in July 1999, the veteran 
asserted that his skeletal system had shifted and that his 
back condition was being aggravated by knee ailments.

There is no medical evidence of record that the veteran's 
back condition is related to service.


II.  Increased Rating 

A. Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability due to damage or an infection in parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40

The evaluation of a service-connected disability rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. §  4.40 (1999) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. §  4.45 
(1999).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The right leg disability is rated under the provisions of 
Diagnostic Code 5262 of the rating schedule.  A 10 percent 
evaluation is for assignment under that code when there is 
impairment of the tibia and fibula with malunion with slight 
knee or ankle disability.  A 20 percent rating is for 
assignment when there is malunion with moderate knee or ankle 
disability.  A 30 percent rating is provided when there is 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation is for assignment when there is nonunion, with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

Benign new bone growths are rated as degenerative arthritis 
on the basis of limitation of motion. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. § 
4.71a, DC 5271 (1998).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 4.3 (1999).


B. Analysis

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. §  5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The relevant evidence pertaining 
to the issue includes the March 1999 VA contract examination 
report and private medical statements dated in March and 
April 1999.  The Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to assist him 
in the development of the facts of his case.

The residuals of a fracture of the right distal fibula are 
manifested by pain, a slight decrease in the range of motion 
of the ankle due to pain, and an osteochondroma on the distal 
fibula.  The March 1999 examination revealed essentially no 
disability of the right knee with all of the veteran's 
symptomatology confined to the area of the right ankle.

The veteran's service connected residuals of right distal 
fibula fracture are currently assigned a 10 percent 
disability rating for slight ankle disability under 38 C.F.R. 
§  4.71, Diagnostic Code 5262 for impairment of the tibia and 
fibula.

In accordance with Diagnostic Code 5262, a disability rating 
in excess of 10 percent requires evidence showing that the 
right ankle disability is moderate.  The examiner in March 
1999, found no limitation of the ability to stand or walk, 
and no deformity or loose motion.  The examiner characterized 
the right ankle disability as only slight.  The Board finds, 
therefore, that the criteria for a rating in excess of 10 
percent based on Diagnostic Code 5262 are not met.

The veteran's right ankle disability could also be evaluated 
on the basis of limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The VA contract examination revealed a 
functional decrease in range of motion of the right ankle.  
Dorsiflexion was limited to 15 degrees with pain and 
plantarflexion was limited to 30 degrees with pain.  The 
normal range of dorsiflexion is from 0 to 20 degrees and the 
normal range of plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II (1999).

According to Diagnostic Code 5271, a disability rating in 
excess of 10 percent requires evidence showing that the 
limitation of motion is marked.  The most recent VA 
examination shows that the veteran retains most of the range 
of motion in his right ankle.  The examiner in March 1999 
describes the limitation of motion of the right ankle as only 
slight.  The Board finds, therefore, that marked limitation 
of motion, the criterion for a disability rating in excess of 
10 percent, is not met.

The evaluation of a musculoskeletal disability based on 
limitation of motion, requires consideration of all of the 
functional limitations imposed by the disability, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination, or endurance.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997)  

The functional limitation due to pain, including limited 
motion due to pain, was the basis for assigning the 10 
percent rating under Diagnostic Code 5262.  The examiner in 
March 1999 found that the right ankle disability did not 
result in any additional functional limitations.  The Board 
finds, therefore, that the application of 38 C.F.R. §  4.40 
does not result in a higher rating.  

For the reasons shown above, the Board has determined that 
the preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for the residuals of right distal fibula fracture.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria. 38 C.F.R. § 3.321(b)(1).  The 
evidence does not show that the veteran's service connected 
residuals of right distal fibula fracture has resulted in 
frequent hospitalizations, or that the disorder has caused 
marked interference with his employment.

In short, there has been no showing that the application of 
the regular schedular criteria is impractical.  The Board 
finds, therefore, that remand of the case to the RO for 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


III.  New and Material Evidence

A.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an application for 
review on appeal is filed within one year of the notice of 
decision.  Only if new and material evidence is presented 
with respect to a claim that has been denied shall the claim 
be reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Evidence is considered to be new if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is material if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (1998); Hicks v. West, 8 Vet. 
App. 417 (1995); 38 C.F.R. § 3.156.

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible 
and all of the evidence received since the last final 
disallowance shall be considered.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
back injury.  Service connection was denied by the RO in 
April 1981 on the basis that the lumbosacral root syndrome 
was not shown to be related to service.  38 C.F.R. §§ 3.303, 
3.304.



B.  Analysis

The service medical records and the February 1981 VA 
examination were previously considered by the RO in its 1981 
decision.

The evidence that has been added to the record since the 1981 
decision consists of the report of the February 1981 VA X-ray 
examination, more recent medical records, the veteran' 
contentions and the Social Security Administration records.  
These records are all cumulative in that they tend to show a 
fact known at the time of the April 1981 decision, namely 
that the veteran had a post service back disability.  The 
veteran's contentions are cumulative in that they repeat 
assertions considered in the April 1981 decision.  

Since the evidence is cumulative, it is not so significant 
that it must be considered in order to fairly adjudicate the 
veteran's claim.  The Board has determined, therefore, that 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a back 
injury.

If the Board determines that new and material evidence has 
not been submitted, it is without authority to reach the 
issue of whether the claim is well grounded.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for the residuals of right distal fibula fracture is 
denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a back injury is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

